  Case: 3:16-cv-50310 Document #: 185 Filed: 03/29/21 Page 1 of 3 PageID #:2539




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           WESTERN DIVISION

National Institute of Family and Life     )
Advocates, d/b/a NIFLA; et al.,           )
                                          )
      Plaintiffs,                         )
                                          )
v.                                        ) No. 16 CV 50310
                                          )
Bryan A. Schneider,                       )
                                          )
      Defendant.                          )
__________________________________________)
                                          )
Doctor Ronald L. Schroeder, et al.,       )
                                          )
      Plaintiffs,                         )
                                          )
v.                                        ) No. 17 CV 4663
                                          )
Bryan A. Schneider,                       )
                                          )
      Defendant.                          )

                                        ORDER

      Plaintiffs’ motions to amend and to certify for interlocutory appeal the
Court’s order denying plaintiffs’ motion for summary judgment, dkt. 178 (in 16 CV
50310); dkt. 158 (in 17 CV 4663), are denied. The case is referred to Magistrate
Judge Jensen for expert discovery. Because this case will proceed with expert
discovery, the Court solicits position papers from the parties on their views as to
whether the Court should retain a Court appointed-expert under Federal Rule of
Evidence 706. The parties’ position papers are due by April 16, 2021.

                                   STATEMENT

       Both sets of plaintiffs in both cases have filed motions to certify an
interlocutory appeal under 28 U.S.C. § 1292(b) based upon Chief Judge Pallmeyer’s
order denying plaintiffs’ respective motions for summary judgment. Dkt. 176 (in 16
CV 50310); Dkt. 154 (in 17 CV 4663). In denying the summary judgment motions,
Judge Pallmeyer found that genuine issues of material fact existed that prevented
summary judgment. Dkt. 176, at 2, 14, 24, 24 n.21, 27, 40-41; Dkt. 154 at 2, 14, 24,

                                          1
   Case: 3:16-cv-50310 Document #: 185 Filed: 03/29/21 Page 2 of 3 PageID #:2540




24 n.21, 27, 40-41. Judge Pallmeyer repeatedly found that expert testimony was
needed to determine whether the amendments to the statute required medical
professionals to meet the standard of care. Dkt. 176, at 20, 21 n.19, 25, 31-32, 36;
Dkt. 154, at 20, 21 n.19, 25, 31-32, 36.

        Appeals under Section 1292(b) are discretionary, with the district court being
first to exercise its discretion. Swint v. Chambers Cnty. Comm’n, 514 U.S. 35, 47
(1995). The party seeking certification bears the burden. Couch v. Telescope Inc.,
611 F.3d 629, 633 (9th Cir. 2010). Section 1292(b) allows a district court to certify
an interlocutory appeal when the district court is “of the opinion that such order
involves a controlling question of law as to which there is substantial ground for
differences of opinion and that an immediate appeal from the order may materially
advance the ultimate termination of the litigation.” 28 U.S.C. § 1292(b). Under the
statute, there are four criteria to grant a petition: (1) there must be a question of
law; (2) the question of law must be controlling; (3) the question of law must be
contestable; and (4) the resolution of the question of law must speed up the
litigation. Ahrenholz v. Bd. of Trs. of Univ. of Ill., 219 F.3d 674, 675 (7th Cir. 2000).
All elements must be met. Couch, 611 F.3d at 633; Panda Energy Int’l, Inc. v.
Factory Mut. Ins., 11-CV-003, 2011 U.S. Dist. LEXIS 17396, at *10 (N.D. Tex. Feb.
14, 2011). Although the Court doubts that any of the elements can be met, it
focuses on whether there is a substantial ground for differences of opinions.

      Plaintiffs highlight two conflicts to support the contestable element. They
claim that Judge Pallmeyer’s summary judgment order conflicts with Judge
Kapala’s preliminary injunction ruling. Dkt. 178-1, at 8-10; Dkt. 158-1, at 8-10.
And plaintiffs claim that Judge Pallmeyer’s order conflicts with controlling
Supreme Court case law. Dkt. 178-1, at 11-12; Dkt. 158-1, at 11-12. Neither
argument has merit.

       Plaintiffs’ claim that Judge Pallmeyer’s order conflicts with Judge Kapala’s
order fundamentally misunderstands the nature of the two procedures. A court’s
duty and focus in the summary judgment context is very different than its duty and
focus in ruling on a preliminary injunction motion. See, e.g., Comm’ns. Maint., Inc.
v. Motorola, Inc., 761 F.2d 1202, 1205 (7th Cir. 1985). That Judge Pallmeyer and
Judge Kapala came to two different conclusions is not necessarily surprising, and it
certainly does not meet the standard required by Section 1292(b).

       Plaintiffs’ claim that Judge Pallmeyer’s order conflicts with Planned
Parenthood v. Casey, 505 U.S. 833 (1992) again misses the mark and
misunderstands the function of Section 1292(b). No doubt, plaintiffs’ counsel
believes that Judge Pallmeyer’s ruling was incorrect. But that is not a basis for an
appeal under Section 1292(b). No dispute exists among jurists. Instead, a dispute
exists between plaintiffs’ counsel’s interpretation of Casey and Judge Pallymeyer’s
application of Casey under the disputed facts of this case. It’s fair to say that in

                                            2
  Case: 3:16-cv-50310 Document #: 185 Filed: 03/29/21 Page 3 of 3 PageID #:2541




nearly every case in which a district court denies summary judgment, there is a
dispute between at least one counsel and the district court. That is not the type of
dispute certification is designed to address.

       Finally, Judge Pallmeyer’s repeated findings that genuine issues of material
facts precluded summary judgment establish that certification is inappropriate
under Section 1292(b). See Chappell & Co. v. Frankel, 367 F.2d 197, 200 n.4 (2d
Cir. 1966) (“It is doubtful whether the denial of summary judgment when the
applicable law is clear but there is a genuine issue as to a material fact can properly
be certified under Section 1292(b), for that section is limited only to certifying an
order involving a ‘controlling question of law.’”).

      In the exercise of its discretion, the Court finds that plaintiffs have failed to
meet their burden to establish all the required elements under Section 1292(b).

      The action is referred to Magistrate Judge Jensen for expert discovery.
Although expert opinion testimony has a place in modern civil litigation, the Court
possesses healthy skepticism about retained experts. DR Distribs., LLC v. 21
Century Smoking, Inc., 2021 U.S. Dist. LEXIS 9040, at *24 (N.D. Ill. Jan. 19, 2021).
The Court is confident that each side will produce experts who will provide opinion
testimony that supports their respective positions. That’s what experts are hired to
do. So, the Court is a proponent of using court-appointed experts, who are not
inherently biased. See Fed. R. Evid. 706. But before engaging a court-appointed
expert, the Court would like to hear the parties’ views on using that procedure. The
parties must file any position papers on this topic by April 16, 2021.




Entered: March 29, 2021                               By:__________________________
                                                      Iain D. Johnston
                                                      U.S. District Judge




                                            3
